Filing Date: 10/25/2019
Claimed Foreign Priority Date: none
Applicants: Clampitt et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 11/12/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 11/12/2021, responding to the Office action mailed on 08/12/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-20

.
Claims 1 and 7, directed to a semiconductor structure, are allowable. The restriction requirement between Group inventions I and II, as set forth in the Office action mailed on 05/26/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). However, claims 11 and 18, directed to methods of manufacturing a semiconductor structure, remains withdrawn from consideration because the claims do not require all the limitations of an allowable claim (see Reasons for Allowance below).
Therefore, this application is in condition for allowance except for the presence of claims 11-22 directed to a Group invention non-elected without traverse. Accordingly, claims 11-22 have been cancelled.

Response to Amendment
Applicant’s amendments to the Drawings and the Claims have overcome the objections to Drawings and Claims previously set forth in the Non-Final Office action mailed on 08/12/2021. Accordingly, all previous objections are withdrawn.
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 previously set forth in the same Office action. Accordingly, all previous claim rejections are also withdrawn.
Additionally, the application has been amended by an Examiner’s Amendment to the claims, cancelling previously withdrawn claims 11-22, non-elected without traverse.  Accordingly, the instant application is in condition for Allowance.

EXAMINER’S AMENDMENT






This application has been placed in condition for allowance in view of an Examiner’s Amendment, cancelling withdrawn claims non-elected without traverse, and addressing formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims:
Cancel claims 11-22.
In the Title:
Replace the Title with --Semiconductor Device Having a Stack of Data Lines with Conductive Structures on Both Sides Thereof--.

Allowable Subject Matter












Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest an apparatus comprising levels of conductive materials and the levels of dielectric materials formed forming a stack of materials; a first conductive structure located on a first side of the stack of materials and contacting the first conductive contact and a first level of conductive material of the levels of conductive materials; and a second conductive structure located on a second side of the stack of materials and contacting the second conductive contact and a second level of conductive material of the levels of conductive materials.
Regarding claim 7, the prior art of record fails to disclose or suggest an apparatus comprising data lines stacked over one another in different levels of the apparatus forming a stack of data lines; wherein the conductive lines include a first conductive structure located on a first side of the stack of data lines and coupled to a first data line of the data lines and a first memory cell string of the memory cell strings, and a second conductive structure located on a second side of the stack of data lines 
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814